135 F.3d 147
In re St. George Island, Ltd.; St. George Island, Ltd.v.Leisure Properties, Ltd., Gene D. Brown, as a generalpartner and limited partner of Leisure Properties, Ltd.,Leisure Development, Inc., a Florida Corporation, as GeneralPartner of Leisure Properties, ltd., St. George'sPlantation, Inc., a Florida Corporation, General Partner ofLeisure Properties, Ltd., Fleet Finance and Mortgage, Inc.
NO. 95-2895
United States Court of Appeals,Eleventh Circuit.
Jan 06, 1998
N.D.Fla., 131 F.3d 154

1
DENIALS OF REHEARING EN BANC.